March 14, 2011 Ms. Yolanda Crittendon United States Security and Exchange Commission treet, N.E. Washington, DC 20549 Re: Omni Ventures, Inc. SEC File No.: 333-156263 Dear Ms. Crittendon: On behalf of Omni Ventures, Inc., and as President of the Company, please be advised that we hereby acknowledged that: 1. The Company is responsible for the adequacy and accuracy of the disclosure in the filing. 2. Staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and 3. The Company many not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities law of the United States. Very truly yours, /s/Daniel Reardon Daniel Reardon President Omni Ventures, Inc.
